Citation Nr: 1725983	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-36 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for hypothyroidism with cold intolerance, hair and skin changes, fatigue, and major depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine and sacroiliac joints with lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from December 1987 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2015, this case was remanded for further development.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The issue of entitlement to an initial rating in excess of 30 percent for hypothyroidism with cold intolerance, hair and skin changes, fatigue, and major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the lumbar spine is manifested by muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  Since October 31, 2013, the Veteran has had radiculopathy of the right lower extremity, manifested by moderate incomplete paralysis.

3.  Since October 31, 2013, the Veteran has had radiculopathy of the left lower extremity, manifested by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for degenerative joint disease of the lumbar spine and sacroiliac joints with lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for a separate disability rating of 20 percent, but no higher, for radiculopathy of the right lower extremity, associated with degenerative joint disease of the lumbar spine, have been met since October 31, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a separate disability rating of 20 percent, but no higher, for radiculopathy of the left lower extremity, associated with degenerative joint disease of the lumbar spine, have been met since October 31, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

The applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 to 5243.  Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25 (2016).  38 C.F.R. § 4.71a, Note (6) (2016).  

Under the General Rating Formula, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5243 (2016).  

A 20 percent rating is warranted for thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; cervical spine forward flexion of greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for cervical spine forward flexion of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).  The Board acknowledges that at her March 2009 VA examination, the Veteran reported having incapacitating episodes of 4 weeks in October 2008 and 4 weeks in January 2009.  However, for VA purposes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  In this case, the December 2016 VA examiner found that the Veteran does not have IVDS, and nowhere else in the record does it indicate the Veteran has IVDS.  Moreover, there is no evidence that the Veteran's reported incapacitating episodes in October 2008 and January 2009 fit the definition of incapacitating episodes for VA purposes.  Accordingly, the Veteran's lumbar disability will not be evaluated under this criteria, and this diagnostic code will not be further discussed.

Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion.  Id.  As the Veteran is already in receipt of a compensable rating based on her degenerative joint disease of the lumbar spine, no higher rating can be assigned based on Diagnostic Code 5003 alone, and this diagnostic code will not be further discussed.

Analysis

The Veteran's service-connected degenerative joint disease of the lumbar spine has been assigned a 10 percent rating under 38 C.F.R. § 4.71(a), Diagnostic Code 5242 beginning January 1, 2008.  The focus is on the schedular criteria that would provide for a rating in excess of 10 percent from January 1, 2008.

A.  Factual Background

The Veteran disagreed with the initial rating for her service-connected lumbar spine disorder in January 2010.  She reported that the rating she received for her degenerative joint disease of the lumbar spine was inappropriate because she continues to experience unprovoked episodes of disabling pain and immobility.  

With respect to her service treatment records, a September 2007 radiologic examination report indicated that the Veteran has an S-shaped configuration to the thoracolumbar spine.  The report also revealed that there was 13 degrees of angulation of the lower thoracic spine and 17 degrees of angulation of the thoracolumbar spine.  The impression was S-shaped scoliosis. 

Regarding her post-service private and VA treatment records, the Veteran also exhibited additional limitations with her lumbar spine degenerative joint disease. 
 
In January 2009, the Veteran presented before a VA treating doctor with back pain.  She exhibited tenderness on palpation from the mid lumbar region down to the pelvic ridge bilaterally.  She also exhibited muscle spasms through the paravertebral muscles bilaterally.  Her lumbosacral spine motion had an abnormal flexion to knee level.  Her extension was less than 5 degrees.  Her left and right lateral extension was less than 10 degrees.  Her left and right rotational range of motion was less than 10 degrees.  She was unable to squat.  She was also able to do a shallow knee bend bilaterally.  Pain in her lumbosacral spine was elicited by motion.  She had a positive straight-leg raising test at 80 degrees bilaterally.  The Veteran's standing posture was normal, and she exhibited no neurological deficits.  She was assessed as having lumbago. 

During a March 2009 VA general examination, the Veteran complained of intermittent lumbar and thoracic pain associated with prolonged sitting and standing and occurring on average about 2 to 3 times per week.  She reported a history of decreased motion, stiffness, spasms, and severe dull to sharp pain that occurred weekly to monthly and lasted for weeks.  She denied any radiation of pain.  She also indicated that she had severe flare-ups of her back condition every 2 to 3 weeks and reported that the flare-ups lasted between 2 and 4 weeks.  She stated that she had to lie flat during her flare-ups.  Examination of the spine revealed normal gait.  There was lumbar lordosis, but there was no muscle spasm, localized tenderness, or guarding severe enough to cause abnormal gait or spinal contour.  Motor and sensory examination and reflexes were normal.  Range of motion testing revaled 80 degreees flexion, 10 degrees extension, and 30 degrees lateral flexion and rotation, bilaterally.  There was no evidence of pain on motion or additional limitations after repetitive motion.  

In January 2010, the Veteran presented before a private doctor with complaints of muscle spasms after having injured her back.  She was assessed as having low back strain, muscle spasms, and scoliosis.  She was prescribed Percocet for pain.

In February 2010, she presented before a VA physician with complaints of back pain.  She exhibited minimal tenderness at the lower lumbar region of her back, mild tenderness at the left paralumbar region, and she had no radiating pain to her lower extremities.  She was also noted as biking and walking three times a week.  She was assessed as having scoliosis. 

In March 2010, during a VA physical therapy initial evaluation, the Veteran complained of experiencing times when her back would "give out."  When her back would "give out," her left lumbar musculature would go into a spasm.  In the past, the Veteran used TENS to help relieve her pain.  During this evaluation, the Veteran claimed that her current pain level was 3 out of 10.  She indicated that her pain increases when she's lifting and during prolonged periods of standing and sitting.  She exhibited tenderness to palpation in the left quadratus lumborum, moderate limitation in her extension, intact sensation, diminished flexibility in her lumbar spine, and no gross abnormalities were noted while she was standing.  Her gait was also functional without an assistive device.  She was diagnosed with lumbar back pain and scoliosis.  

In October 2013, the Veteran presented before a VA doctor with complaints of numbness in her left leg.  At that time, she was taking Flexeril and Lidocaine, and it was not helping.  The Veteran reported that her low back pain limited her activities.  She also reported that she performs aerobic activity about 30 minutes per day.  Upon examination, the Veteran's lumbosacral spine exhibited muscle spasms at the left thoracic erector spinatus.  She had abnormal range of motion in her lumbar spine with limited flexion and extension.  She also exhibited pain upon examination, but she did not have any tenderness on palpation.  She was assessed as having scoliosis of the thoracic region.  

However two months later, in December 2013, the Veteran again presented before a VA doctor with complaints of bilateral weakness in her legs.  However, she reported that she pulled her right quad about 4 times within the week prior to her appointment.  Still, the Veteran was assessed as having bilateral leg weakness.  The treating doctor noted that it was concerning that her weakness occurred prior to her injury.  

In October 2016, the Veteran appeared before a VA doctor with complaints of severe low back pain.  She reported that she had been experiencing low back pain for 3 days.  She claimed that she had pain that radiated to her right leg.  She did not experience any numbness/tingling and no bowel incontinence.  Upon examination, she exhibited decreased range of motion with flexion and extension.  She also had a positive right lower back paraspinal spasm and tenderness.  Her reflexes were intact, and she had a positive straight leg test.  The Veteran was diagnosed with acute sciatica on chronic low back pain.  An X-Ray of her lumbar spine revealed no acute process, scoliotic deformity, and mild lumbar degenerative changes without listhesis.  

In November 2016, the Veteran had an MRI of her lumbar spine.  The impression was mild scoliosis with a disc protrusion at the L3-L4 levels touching the left L3 nerve root.  Mild degenerative changes were noted throughout the lumbar spine. 

The Veteran most recently attended a VA examination in December 2016.  The Veteran was diagnosed with degenerative arthritis of the spine.  She reported flare-ups of her back and stated that there were "some days when [she] can't bend over or lift anything and [she] just want[s] to lay down because [her] back hurts so bad."  The Veteran had forward flexion to 80 degrees, extension to 25 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 30 degrees.  The examiner noted that the Veteran's pain upon examination on all ranges of motion contributed to her functional loss.  There was no evidence of pain with weight bearing or localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  She was able to perform repetitive use testing, and she exhibited no additional loss of function or range of motion after three repetitions.  The examiner noted that the Veteran did have muscle spasms which did not result in an abnormal gait or abnormal spinal contour.  She had normal muscle strength and normal deep tendon reflexes.  She had a negative straight leg test bilaterally, no ankylosis of the spine, and no neurological abnormalities.  The examiner also found that the Veteran did not have IVDS of the thoracolumbar spine.  Lastly, the examiner opined that her thoracolumbar spine condition does not impact her ability to work.   

B. Degenerative Joint Disease of the Lumbar Spine

The Board finds that a 20 percent disability rating is warranted for the entire period on appeal with respect to the Veteran's degenerative joint disease of the lumbar spine.  

The provisions of 38 C.F.R. § 4.40 and § 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups as cited in DeLuca v. Brown and Mitchell v. Shinseki, have been considered and applied under 38 C.F.R. §4.59.  While the Veteran reported experiencing pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, while the Veteran reported pain and functional loss, she also reported her lumbar spine disability did not prevent her from being able to perform self-care, exercise 30 minutes a day, surf, and ride her bike.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or maligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, while the Veteran reported pain on range of motion, repetitive testing did not show she had any additional limitations due to fatigue, weakness, lack of endurance, or incoordination as to functionally limit forward flexion greater than 30 degrees but not greater than 60 degrees.

Nowhere in the record does it indicate the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  See Diagnostic Code 5242 (2016).  However, the record satisfies the criteria of a 20 percent disability rating with respect to the Veteran having "muscle spasm[s] or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis..."  Id.  

Throughout the Veteran's medical record, treatment notes and diagnostic findings indicate the Veteran has muscle spasms and scoliosis.  In September 2007, a radiological in-service examination indicated that the Veteran had scoliosis.  In January 2010, the Veteran was assessed as having low back strain, muscle spasms, and scoliosis after appearing before her private treating doctor with complaints of muscle spasms after having a low back injury.  The same assessment was given when she appeared before VA doctors in February 2010, March 2010, October 2013, and November 2016 with complaints of low back pain.  The medical record does not indicate whether the Veteran's muscle spasms "resulted in" the Veteran's scoliosis.  See Diagnostic Code 5242 (2016).  However, the Board will afford the Veteran the benefit of the doubt and award a higher disability rating based on the objective findings of scoliosis from the date service connection was established for her lumbar spine disability. 

The Veteran does not satisfy the criteria of a 40 percent disability rating under Diagnostic Code 5242 because nowhere in the record did it indicate the Veteran's forward flexion of the thoracolumbar spine was 30 degrees or less or that the Veteran had favorable ankylosis of the entire thoracolumbar spine.  During her most recent VA examination in December 2016, the examiner noted the Veteran had forward flexion of 80 degrees.  The examiner also noted the Veteran did not have ankylosis of the entire thoracolumbar spine.  In February 2010, she told her VA doctor that she bikes and walks three times a week.  Additionally, in October 2013, she reported to her VA doctor that she performs aerobic activity about 30 minutes every day.  Accordingly, the findings reflected in her VA and private treatment records and December 2016 VA examination do not support a rating in excess of 20 percent at any point during the period on appeal.  

C. Radiculopathy

The Board also finds that a separate rating is warranted for radiculopathy affecting the lower extremities bilaterally, which is manifested by moderate incomplete paralysis under 38 C.F.R. § 4.124a, Diagnostic Code 8520 pursuant to Note (1) to the General Rating Formula for Diseases and Injuries of the Spine.  Specifically, in October 2013, the Veteran presented before a VA doctor with complaints of numbness in her left leg.  Two months later, in December 2013, the Veteran again presented before a VA doctor with complaints of stabbing lumbar back pain and bilateral weakness in her legs.  However, she reported that she pulled her right quad about 4 times within the week prior to her appointment.  Still, the Veteran was assessed as having bilateral leg weakness.  The treating doctor noted that it was concerning that her bilateral leg weakness occurred prior to her injury.  In October 2016, the Veteran was diagnosed with acute sciatica with chronic low back pain after the Veteran claimed to have had pain that radiated to her right leg.  Although the VA examiner did not find that the Veteran had radiculopathy, in light of the subjective complaints, the December 2013 objective findings of bilateral leg weakness, and the October 2016 objective findings of acute sciatica with pain radiating to her right leg, the Board finds that separate 20 percent disability ratings are warranted for radiculopathy of her right lower extremity and left lower extremity since October 31, 2013.  Higher ratings are not warranted as her radiculopathy is at most only moderate in nature.  While the Veteran experiences impaired function associated with her radiculopathy, her neurological symptoms are wholly sensory in nature, and the frequency is not constant per the Veteran and the objective findings noted above.


ORDER

A disability rating of 20 percent, but no higher, for degenerative joint disease of the lumbar spine and sacroiliac joints with lumbar strain is granted for the entire period on appeal.

A separate disability rating of 20 percent, but no higher, for radiculopathy of the right lower extremity is granted beginning on October 31, 2013. 

A separate disability rating of 20 percent, but no higher, for radiculopathy of the left lower extremity is granted beginning on October 31, 2013. 


REMAND

Further development is required with regard to the Veteran's claim for an increased initial rating for hypothyroidism with cold intolerance, hair and skin changes, fatigue, and major depressive disorder.

The relevant criteria for a rating higher than 30 percent are codified at 38 C.F.R. § 4.119, Diagnostic Code 7903 (2016).  A 60 percent rating is warranted where the veteran exhibits muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted where there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  A review of the December 2016 thyroid examination reveals no mention of either the presence or absence of several symptoms fundamental to the VA rating criteria for hypothyroidism, to specifically include discussion of the Veteran's lay reports of fatigue, cold intolerance, major depressive disorder, and hair and skin changes.  See 38 C.F.R. 4.119, Diagnostic Code 7903.  The VA examiner checked "no" in response to the DBQ question that asked if the Veteran currently has any findings, signs or symptoms attributable to a hypothyroid condition.   However, it is unclear whether the VA thyroid examiner considered the January 2011 opinion that related the Veteran's symptoms, to include cold intolerance, hair and skin changes, fatigue, and major depressive disorder, with her hypothyroidism.  As such, the December 2016 thyroid examiner failed to fully address the Veteran's medical history, rendering such examination inadequate for adjudication on the merits.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

With regard to the January 2011 mental disorders examination, the examiner did not provide a sufficiently clear opinion addressing the extent to which the Veteran's psychiatric disabilities constitute "mental disturbances" associated with her hypothyroidism.  Therefore, clarification is needed on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her hypothyroidism and/or acquired psychiatric disorders since December 2016 which has not been previously submitted.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  The Veteran should be invited to submit any evidence that may corroborate her allegations of symptomology consistent with an increased rating.  In particular she is invited to submit medical opinion evidence showing that she has symptoms of muscular weakness, mental disturbance, weight gain, cold intolerance, cardiovascular involvement, bradycardia or sleepiness, and whether and to what extent those symptoms are at least as likely as not associated with her hypothyroidism.

3.  After completing the development above, the Veteran's entire VBMS electronic claims file should be furnished to the same VA physician who conducted the December 2016 VA thyroid examination or to another similarly qualified physician, should that examiner prove unavailable.  The examiner must review the Veteran's entire VBMS electronic claims file, to include the January 2011 mental disorders examination.  A notation to the effect that this record review took place must be included in the report of the examiner.  The examiner must then provide an addendum opinion based on the results of the December 2016 VA thyroid examination and his/her review of the Veteran's entire VBMS electronic claims file, which addresses the following questions:

a) Is it at least as likely as not that the Veteran's reported fatigue is associated with hypothyroidism? 
 
(b) Is it at least as likely as not that the Veteran's cold intolerance is associated with hypothyroidism? 
 
(c) Is it at least as likely as not that the Veteran's major depressive disorder is associated with hypothyroidism?

(d) Is it at least as likely as not that the Veteran's hair and skin changes are associated with hypothyroidism?

The Veteran's lay statements and the opinion of the December 2016 thyroid examiner and the January 2011 mental disorders examiner should be specifically addressed with regard to each question.  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.  In addition, the examiner must specify in his/her report that the Veteran's Virtual VA and VBMS electronic records have been reviewed.

4.  After the completion of the aforementioned thyroid addendum opinion, the Veteran's entire VBMS electronic claims file should be furnished to the same VA physician who conducted the February 2011 mental disorders examination, or to another similarly qualified physician, should that examiner prove unavailable.  The examiner must review the Veteran's entire VBMS electronic claims file, to include the December 2016 thyroid examination.  A notation to the effect that this record review took place must be included in the report of the examiner.  The examiner must then provide an addendum opinion which is based on the results of the February 2011 mental disorders examination and his/her review of the Veteran's entire VBMS electronic claims file, and specifically addresses the following:

(a) Opine whether it is at least as likely as not the Veteran's psychiatric symptoms or disorders constitute "mental disturbances" due to her service-connected hypothyroidism.
 
(b) Please clearly state the extent to which any diagnosed mental disturbance is at least as likely as not associated with the Veteran's hypothyroidism.
 
(c) Separate any and all psychiatric symptoms and manifestations with regard to any diagnosed disorder, regardless whether it be an acquired psychiatric disorder or otherwise.  That is, what symptoms are due to an acquired psychiatric disorder, and what symptoms are due to hypothyroidism.  If the examiner cannot separate or speak to the etiology of a specific symptom, the examiner is asked to explicitly note such in the report. 
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

5.  The AOJ must then review the aforementioned reports to ensure that they are in COMPLETE compliance with the directives of this REMAND, and that the examiners have documented consideration of all records contained in Virtual VA and VBMS, as appropriate.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

6.  Readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


